                     EXHIBIT A




Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 1 of 17 PageID #: 247
                                       GAYLORD PALMS--
                                       GAYLORD PALMS
                                         a1:so1tr da C0fIVEHTION
                                         PICSORT                  CC:NTIEA
                                                     COttVllNTION CCNTER




                                       AGREEMENT BETWEEN
                                         Ramsey Solutions
                                                and
                             Gaylord Palms Resort & Convention Center

 DESCRIPTION OF GROUP AND EVENT

 The following represents an agreement between Gaylord Palms Resort & Convention Center,
                                                                                 Center, 6000
 West Osceola Parkway,   Kissimmee, FL,
                Parkway, Kissimmee, FL, 34746,
                                        34746, (407)
                                               (407) 586-0000 and Ramsey Solutions.
                                                                         Solutions.

 ORGANIZATION:
 ORGANIZATION:                                   Ramsey Solutions
 CONTACT:
 CONTACT:
          Name:
          Name:                                 Joe Leavitt
          Job Title:
               nt1e:                            Director of Event Production
          Street Address:
                 Address:                       1749 Mallory Lane
                State, Postal Code:
          City, State,
          City,               Code:             Brentwood,TN
                                                Brentwood,
          Country:                              USA
          Phone Number:
                  Number:                       (877) 410-3283 x5503
                                                (877)
          E-mail Address:
                  Address:                      joel@daveramsey
                                                joel@daveramsey.comcorn

 NAME OF EVENT:
          EVENT:                                 Ramsey Solutions EntreLeadership
                                                                  EntreLeadershlp Summit May2020
 REFERENCE #:
            #:                                   M-9SERWB8
                  DATES:
 OFFICIAL PROGRAM DATES:                         May 15- 21,
                                                         21, 2020

GUEST SLEEPING ROOM BLOCK
The following guest sleeping rooms have been reserved for the Group on the dates set forth below (the
                                                                                                 (the
"Room Block")
       Block") for the Ramsey Solutions EntreLeadership Summit - 2020 (the
                                                                      (the "Event"):

       Room Type              Fri       Sat          Sun            Mon       Tues      Wed         Total
                            5/15/20
                            5115/20   5/16/20      5/17/20        5118120    5/19/20
                                                                             5/19120   5120/20
                                                                                       5/20120
      Run of House           - -         38         1,054
                                                    1 054          1,054
                                                                   1 054      1,054
                                                                              1054       324       3,524
                                                                                                   3524
     Executive Suite           -          5           30             30         30         30       125
      Deluxe Suite             -          5           30             30       . 30      ' 30        125
                         -.
    Presidential Suite         -         6             6             6          8
                                                                                6          6         30
       Emerald Say
                Bay          ~
                               -         20         · 200           200        200         50
                                                                                          ·50       670
                                                                                                   -670
          Staff               20         41 -         80             BO         80         80       381 .
          Total               20    _   115         '1,400
                                                    1400           1,400
                                                                   1400       1,400
                                                                              1400       520       4,855
                                                                                                   4855


                                                      Friday, September 29,
We will reserve the room block noted above until Friday,                    29, 2007.
                                                                                 2017. Due to the
                                                                                                !he very high
                                   dates, the Hotel reserves the right to release your first option if we have
demand we anticipate over these dates,
                                                                                  time. In the event we have
not received the signed copies of the Agreement verifying confirmation by this time.
a definite request for these dates                        date, we will contact you for a decision.
                             dales prior to your option date,                              decision. You will
           (1) business day to either return the signed contract,
have one (1)                                            contract, or release the option.
                                                                             lhe option.




          6000 W.
          6000    Osceola 1>arkway
               W.Osceola  Parkway •• Kissimmee, Florida, 34746 •• Tolcphone
                                     Kissimmee, Florida,          Telephone (407) 506·0000 •
                                                                            (407) 506-0000 • Fax (407)
                                                                                                 {407) 506 0399
                                                                                                       506-0399




 Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 2 of 17 PageID #: 248
Page 2 of 16


GROUP ROOM RATES
The confirmed net, non-commissionable per night room rate for the 2020 Event will be:
              net, non-commissionable                                             be:

             Single/double/triple/quad
             Single/double/triple/quad              $229.00
             occupancy rooms:
                         rooms:
                       Bay:
             Emerald Bay:                           $279.00
             Executive Suites:
                        Suites:                     $625.00
                     Suites:
             Deluxe Suites:                         $850.00
             Presidential Suites:
                          Suites:                   $2700.00

Applicable taxes
Applicable taxes will be added to room rates (currently                                tax).
                                             (currently 7.5% room tax and 6% occupancy tax).

Subject
Subject to
         to availability,                              (3) days prior to,
            availability, Group rates will apply three (3)            to, and three (3)      following, the
                                                                                    (3) days following,
dates
dates of
       of the                          (12) years and under are free when occupying the same
               Event. Children twelve (12)
          the Event.                                                                        same room as
      parents.
their parents.

RESORT FEE
The  prevailing daily resort fee,
The prevalling                                                      tax, will be added to the guest room rate.
                             fee, currently $22.00 plus applicable tax,
This fee will cover several in-room amenities which   will include:
                                                           include:

   ••      High-speed Internet access in guestrooms
   ••      Two bottled waters replenished daily in your guest room
   ••                            Relache Fitness Center
           24-hour access to Re'ache
   ••      Scheduled shuttle service to Walt Disney World® Theme Parks & Disney Springs®
   ••      Local, toll-free and domestic long-distance telephone calls
           Local,
   ••      $10 credit towards dry cleaning services
   ••      Private training
           Private training session (15   min.) at Relache
                                      {15 min.)    Re'ache Fitness Center (Limited
                                                                                (Umited sessions available Tue - Sat
           from
           from 5 a.m. -- 12 p.m.
                5 a.m.                                                            cenler to sign up)
                                               required, please visit the fitness center
                             p.m. Appointments required,                                         up)
    ••     One bucket of range balls at nearby Celebration       Golf   Club
                                                                        Club.

        note that
Please note
Please        that the             Is currently $22.00 for self-parking and $33.00 for valet parking plus
                   the parking fee is
applicable tax,
           tax, currently 7.5%.
                          7.5%.

REWARDS
REWARDS PROGRAM -~ REWARDING EVENTS
Approximately (10)
Approximately                                                            {provided that the Event is not
                (10) business days after the conclusion of the Event (provided
cancelled and
cancelled       Ramsey Solutions has otherwise
            and Ramsey                           complied  with  the material  terms and conditions of this
Agreement),
Agreement),   the Hotel
                  Hotel will
                        WIii either award Points or submit  an  award for  airline miles to the Member(s)
                                                                                                Member(s)
identified
Identified below:
           below~

Rewarding Events does not apply to Events booked by or on behalf of any governmental entity,
Rewarding                                                                                          entity,
including
including any
          any federal,                                                   body, and hotels may not award
                federal, state or local agency or any other governmental body,
Points
Points or   airline miles to a government employee (or
        or airline                                         {or an intermediary booking on behalf of a
governmental    entity) in
governmental entity)       connection  with the Rewarding Events  program or otherwise in connection with
planning, scheduling or contracting for an Event.
planning,                                    Event

                  BELOW:
 CHECK ONE OPTION BELOW:

           Award Points
         D Award   Points to               (as identified on page 11 of this Agreement or the Authorized
                            to the Contact (as
           Signer of this Agreement)
                          Agreement)
                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    Name _ _ _ _
           Member Name
           Member
           Rewards Program Member Number _ _ _ _ _ _ _ _ _ _ _ _ __

         r II Award
              Award Airline Miles to the Contact(as
                    Airline Miles               (as identified on page 11 of this Agreement or the Authorized
             Signer of this Agreement)
                            Agreement)
             Member   Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             Member Name




  Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 3 of 17 PageID #: 249
Page 3 of 16


          Rewards Program Member Number _ _ _ _ _ _ _ _ _ _ _ _ __
          Airline frequent flier account number _ _ _ _ _ _ _ _ _ _ _ _ __
          Name of
          Name    of airline
                     airline _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     □ Decline to Award Points or Airline Miles.
     ❑                                           Mites, The Contact and the Authorized Signer of this
       Agreement                 receive (and
       Agreement elect not to receive          hereby waive the right to receive)
                                         (and hereby                     receive) an award of Points or
       airline miles in
                     In connection with the Event.
                                            Event

 The number of Points or airline miles to be awarded shall be determined pursuant to the Rewards
 Program Terms
 Program         and Conditions,
          Terms and   Conditions, as
                                   as in
                                      in effect at the time of award.
                                                               award. The Rewards Program Terms and
 Conditions are
 Conditions are available on-line at marriottrewards.com,
                                     marrlottrewards.com, and may be changed at the sole discretion of
 the Rewards Program
 the Rewards  Program at any time and without notice.
                                                 notice.

 The individual(s)
 The  indivldual(s) identified
                     Identified above
                                above to   receive either Points or airline miles may not be changed without
                                        to receive
 such
 such individual(s)'   prior written
        lndivldual(s)' prior  written consent.
                                      consent.     By inserting the airline mileage account information,
                                                   By                                         information, the
 recipient elects
 recipient  elects to receive airline
                   to receive  airline miles
                                       miles rather than Points. Ail Rewards Program Terms and Conditions
                                                         Points. All
 apply.
 apply.

RESERVATIONS
RESERVATIONS PROCEDURE
                  PROCEDURE
Please
Please indicate which of the following procedures will be used by your group:
       indicate which

 __X_ X_ Individual Reservations for the Event will be made by individual attendees directly with
 Marriott reservations at(407)
 Marriott                (407) 586-2000.
                               586-2000.

    X Rooming List for staff.
 _ _X_Rooming          staff.

At the
At       Group's request,
    the Group's            Hotel's transient
                  request, Hotel's  transient in-house
                                               In-house guest list will be compared with the Group's
             lisl Any guest room
registration list           room occupied byby an individual on Group's registration list,
                                                                                     list, but not coded to
Group within Hotel's system,
                     system, will be credited to Group's final pickup.
                                                               pickup.

If
If names
   names are
           are found
               found on
                     on the  Group's registration
                         the Group's registration list
                                                  11st and on the Hotel's transient in-house list
                                                                                             11st that are not
coded
coded toto the
           the group,
                group, they shall be credited to the Group hotel pickup (regardless
                                                                            (regardless of room rate).
                                                                                                  rate). This
credit may increase
credit may  increase the
                      the Group pickup as  well as
                                        as well    possibly increasing
                                                as possibly Increasing the complimentary credits earned.
                                                                                                    earned.

Hotel will provide Group
Hotel                    a weekly
                   Group a weekly guestroom         report starting
                                            pick-up report
                                  guestroom pick-up        starting 45
                                                                    45 days prior to the established cut-
off date.
    date.

GROUPMAX
GROUPMAX SYSTEM/PASSKEY - HOUSING       HOUSING OPTION
Gaylord Palms
Gaylord   Palms Resort
                 Resort & Convention     Center currently
                           Convention Center    currently offers
                                                          offers you the services of GroupMax/Passkey
                                                                                     GroupMaxlPasskey -— an
online group reservation management solution that allows meeting planners a 24-hour real-time visibility
into room pickup,
Into room  pickup, registration
                   registration activity, and more.
                                activity, and more. We
                                                     We can also create a custom web page for your group
that
that allows
      allows attendees
             attendees to book      rooms, request special services and make last-minute changes,
                             book rooms,                                                       changes, all
maintained in
maintained  in a
               a centralized
                 centralized database accessible only to the hotel and the meeting planner.
                                                                                      planner.

Passkey is
Passkey is currently
           currently available on a complimentary basis.
                                                  basis, Ask your Sales or Event Manager at Gaylord
Palms Resort
Palms Resort & Convention
                Convention Center
                            Center for more information on this
                                                           this exciting technology.
                                                                         technology.

GUARANTEED
GUARANTEED RESERVATIONS
                 RESERVATIONS
All reservations
All reservations must
                  must be   accompanied by a
                       be accompanied        a first night room
                                               first night room deposit or be guaranteed by Ramsey
Solutions.
Solutions. Hotel will not hold any reservations unless secured by one of the above methods.
                                                                                    methods. Credit
cards will be charged prior to arrival.
                               arrival.

If
If rooms
   rooms are  not guaranteed
          are not guaranteed toto the
                                  the Group's master account,
                                                      account, a deposit
                                                                  depos[t equal to one night's stay is Is
required to hold each individual's reservation.
                                   reservation. Should a guest cancel a reservation,
                                                                        reservation, the deposit will be




 Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 4 of 17 PageID #: 250
Page
Page44 of 16
          16


          if notice is received at least three (3)
refunded if                                                              arrival, and a cancellation number is
                                               (3) working days prior to arrival,
obtained.
obtained.

NO ROOM
     ROOM TRANSFER BY GUEST
Ramsey Solutions agrees that  that neither Ramsey Solutions nor attendees of the Event nor any
intermediary
intermediary shall be permitted to assign any rights or obligations under this Group Sales Agreement,
                                                                                           Agreement, or
to resell or otherwise transfer to persons not associated with Ramsey Solutions reservations for
guestrooms,
guestrooms, meeting rooms or any other facilities made pursuant to this Group Sales Agreement.
                                                                                       Agreement.

CUTOFF DATE
Reservations by attendees must be received on or before,                       25, 2020 (the
                                                             Saturday, April 25,
                                                     before, Saturday,                  (the "Cutoff Date").
                                                                                             •cutoff Date").
At the Cutoff Date,
              Date, Hotel will review the reservation pickup  for the Event,
                                                                      Event, release the unreserved   rooms
for general sale,
            sale, and determine whether it can accept reservations based on a space-
                                                                                  space- and rate-available
basis at the
         the Ramsey Solutions group rate after this date.
                                                     date.

                                                                                   Solutions'
Release of rooms for general sale following the Cutoff Date does not affect Ramsey Solutions'
obligation,
obligation, as discussed elsewhere in this
                                      lhis Agreement,
                                           Agreement, to utilize guest rooms.
                                                                       rooms.

CHECK-OUT TIME
Check-in time is 4:00 p.m.
                       p.m. local
                            local time.
                                  time. Check-out time is 11:00
                                                          11 :00 a.m.
                                                                 a.m. local time. Anyone checking out after
                                                                      local time.
11:00 a.m.
      a.m. local time may incur latelate charges.
                                         charges. Special arrangements can be made for late check-outs
based on availability,                                  individuals with later departures.
         availability, and/or luggage can be stored for individuals            departures.

COMPLIMENTARY POLICY
We
We are pleased to extend to your group one complimentary single room (1)
                                                                     (1) per every 45 rooms utilized
                                                                                              utlllzed at
the group rate during your meeting.
                           meeting. Any rooms with rates discounted below the group rale
                                                                                       rate will not be
                                allotmenl This number is determined by the actual rooms occupied by
calculated in the complimentary allotment.
your group on a cumulative basis divided by 45.
                                            45.

The following suites have a value of more than one unit:

       Presidential Suite        - 6 room nights
       Deluxe Suite              - 4 room nights
       Executive Suite           - 3 room nighls
                                          nights

SPECIAL INCENTIVES
Provided that the Group utilizes 80% of the Room Block,   Block, we are pleased to provide,
                                                                                       provide, as special added
incentives,
Incentives, the following:
                following:
        •
        •              (1) Complimentary GRAND Presidential Suite will be reserved for Dave Ramsey
                 One (1)
                 over the meeting dates
        •
        •              (5) Presidential Suite upgrades at Negotiated group rate (noted
                  Five (5)                                                           (noted in room block grid)
                                                                                                          grid)
        •
        •                (30) Deluxe Suites upgrades will be offered at group rate for VIPs/Speakers (noted
                 Thirty (30)                                                                               (noted
                  rn room block grid)
                 in              grid)
        •
        •        Thirty (30)
                         (30) Executive Suites upgrades will be offered at group rate for VIPs/Speakers
                 (noted
                 {noted in room block grid)
                                         grid)
        •
        •        Twenty (20)
                          (20) Celebrity Services Status(some(some will be modified)
                                                                           modified)
        •
        •        200 Emerald Bay Rooms per night at $279.00 (noted  (noted in room block grid)
                                                                                           grid)
        •
        •        Complimentary     valet for up to  20 staff members
        •
        •        Complimentary VIP round trip airport transfers for up to 10 speakersNlPs
                                                                                  speakersNIPs
        •
        •        Complimentary AM/PM Office breaks for up to 20 staff members
        •
        •        $5,000.00 flat fee for power requirements(NOT  (NOT including service charge or labor)
                                                                                                   labor)
        •
        •        Wi-Fi Package $65,000.00 (Plus
                 WI-Fl                                               Charge):
                                                (Plus Tax & Service Charge):
                           200 Mbps Dedlcated      Bandwidth,to be allocated across up to 3 VLANs I/ SSIDs
                                       Dedicated Bandwidth,
                           Up to 30 Static IP Addresses
                           Up to 20 Wired Drops




 Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 5 of 17 PageID #: 251
Page 5 of 16
          16


       •
       •       Access to in in house lighting
                                        lighting in
                                                  in General Session complimentary(Value    (Value $780   00++ per day)
                                                                                                    $780.00++         day)
       •
       •       Forty Percent(40%)
               Forty             (40%) discount on Staff Block (noted (noted in room
                                                                                  room block grid)
       •
       •       Ten Percent(10%)(10%) Discount off current year banquet menu pricing (does        (does not apply to to'
               custom menus,
                         menus, minimum must be met after discount   discount is Is applied)
       •
       •       Pre-Planning Visits —    - up to   20 room nights (additional
                                              to 20                 (additional at Staff Rate)
                                                                                           Rate) based on availability.
               To include    office, valet parking,
                   Include office,          parking, airport transfers
                                                               transfers and Food &    & Beverage needs
       ••      Audio-Visual Discount
                                Discount-   — PSAV):
                                              PSAV): Hotel will offer a 40 %     % discount off prevailing published
               pricing guidelines for PSAV in-house inventoryinventory ofor equipment(excludes
                                                                                          (excludes labor,
                                                                                                      labor, rigging,
                                                                                                             rigging,
               truss, Event Technology Support (service
               truss,                                    (service charges),
                                                                   charges), consumables,
                                                                                consumables, sales tax and
               shipping/delivery charges)
                                     charges) if              selected as the
                                                 If PSAV is selected         the sole provider for all AV Equipment
                  Services. If PSAV is not selected as the sole
               & Services.                                          sole provider then all AV Equipment will be
               charged at a sliding scale.
                                         scale. If total spend
                                                         spend of audiovisual equipment and labor    labor before
               discount and tax is: is:
               $0 to $40,000 thenthen a 10%10% discount will be applied to   lo audiovisual equipment
               $40,001 to $75,000 then a 15%     15% discount will be applied to audiovisual equipment
                                                                                                     equipment
               $75,001 + then a 20% discount will be applied to audiovisual equipment.    equipment This
               discounting does not apply to consumables,
                                                     consumables, labor,      rigging, truss and Event Technology
                                                                      labor, rigging,
               Support Fee (service
                               (service charge).
                                           charge).
       ••      Credit to Master for 25%  25% the value of Rigging motors and truss (excluding(excluding tax and service
               charge) Custom Rigging Package to be provided.
               charge)                                           provided. PSAV is the exclusive provider of all
                        equipment, rigging & truss labor and truss equipment.
               rigging equipment,                                           equipment. Rigging equipment includes
               but is not limited to motors,
                                        motors, points,
                                                  points, cabling and truss.
                                                                         truss.
       •
       •       Complimentary corkage fee on Entre branded water bottles on main arrival registration
               day at Registration Desk location.
                                               location.
       ••      $2.00++ corkage fee on Entre Branded Water Bottles on beverage stations           stations during
               sessions,
               sessions, Am/Pm breaks and meal functions.  functions.
      •
      •        Complimentary storage of up to seven    seven pallets no more than five days prior to event
      •
      •        Complimentary access to one in room channel
      •
      •        Two Platinum Marriott Rewards Membership Status Upgrades
      •
      •        Double Program Points
      •
      •        Three   (3) -Three nights stays to be used at our discretion (could
               Three (3)                                                                 (could be used as marketing
               incentives, contesting,
               incentives,   contesting, etc.).
                                            etc.).  To include.
                                                       Include:
               o Complimentary Deluxe Suite for three (3)          (3) nights
               o Celebrity Status
               o Complimentary Round trip airport transfer
               o Complimentary Welcome Amenity
               o Two(2)  (2) Rounds of Golf
               o One (1)  (1) Relache Spa treatment each for two (2)         (2) people - per gift certificate- total of
                    two(2)
                    two(2) treatments per certificate
               o Dinner for two (2)   (2) at Old Hickory Steakhouse
       •
       •       Complimentary marketing Fees up to $50000     $50,000.00 00 (not
                                                                            (not including production or labor)
                                                                                                             labor)

               TWO YEAR MULTI-YEAR CONCESSION PACKAGE
               (ADD ON Gaylord Rockies or Gaylord Texan by December 22,
               (ADD                                                         22, 2017)
                                                                                2017)
      •
      •        ALL Single Year Concessions
      •
      •        15% Discount (instead
                             (Instead of 10% in single year)
                                                        year) on current year banquet menu(minimum
                                                                                           {minimum
               must be met after discount is applfed, discount not available on custom menus)
                                          Is applied,                                  menus)
       •
       •       250,000 Marriott Rewards at contract signing PER HOTEL
       •
       •       $25,000.00 Master Account credit toward (1){1) Catered Function


               THREE YEAR MULTI-YEAR CONCESSION PACKAGE
               (ADD ON Gaylord Rockies or Gaylord Texan by December 22,
               (ADD                                                 22, 2017)
                                                                        2017)




 Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 6 of 17 PageID #: 252
Page 6 of 16


           ••      All Single and Two Year Concessions
           ••      ALL MARKETING FEES WAIVED


In the event of reductions in the room night commitment of more than 20% the hotel may adjust any
In the
concessions previously offered in this agreement,
concessions                            agreement, including concessions offered on a complimentary
basis, and
basis,     may also adjust the functions space in direct proportion to the reduction in the room night
       and may
commitment.
commitment.



DEPOSITS
Seventy-five
Seventy-five percent (75%)                                                           billed, including all food
                       (75%) of the anticipated Group expenditures to be master billed,
and beverage charges,
and beverage   charges, is due thirty (30)
                                      (30) days prior to arrival.                             made, the Hotel
                                                          arrival. Until this pre-payment is made,
reserves the right to withhold any or all the services hereunder  agreed   to.
                                                                           to.


MASTER ACCOUNT
Hotel must be notified in writing at least 10
Hotel                                      10 days prior to arrival of the authorized signatories and the
                                              Account. Any cancellation or attrition fees will be billed to
charges that are to be posted to the Master Account.
the Master Account.
           Account.

METHOD OF PAYMENT
The  method of payment of the Master Account will be established upon approval of Ramsey Solutions'
The method                                                                                     Solutions'
credit.
credit. If           approved, the outstanding balance of Ramsey Solutions Master Account (less
        If credit is approved,                                                                 (less any
advance
advance deposits and exclusive of disputed charges)                                          invoice.
                                            charges) will be due and payable upon receipt of invoice,

Ramsey    Solutions will raise any disputed charge(s)
Ramsey Solutions                                                                           Invoice. The Hotel
                                             charge(s) within 10 days after receipt of the invoice.
     work with Ramsey
will work
will                                                                   charges, the payment of which will be
                Ramsey Solutions in resolving any such disputed charges,
due         receipt of invoice after resolution of the dispute.
      upon receipt
due upon                                                                              Invoice is not received
                                                        dispute. If payment of any invoice
within
within thirty (30)
              (30) days  of the date on which  it was due,
                                                      due,  Hotel will impose a
                                                                              a finance  charge at the rate of
the lesser
the  lesser of  1-1/2% per month (18%
             of 1-1/2%               (18% annual rate)
                                                    rate) or the maximum allowed by law on the unpaid
balance commencing on the invoice date.date.

                     Indicated that it has elected to use the following
Ramsey Solutions has indicated
Ramsey                                                        followlng form of payment:
                                                                                payment:

[[      Cash, money order,
     ] Cash,           order, or other guaranteed form of payment
[[                   (We accept all major credit cards)
     ]] Credit card (We                          cards)
[[   ]] Company check or Electronic Funds Transfer
[[    XJ
      X] Direct Bill

Ramsey Solutions may not change this form of payment,
                                             payment.

In                               approved, Ramsey Solutions agrees to pay an advance deposit in an
In the event that credit is not approved,
amount
amount    to
          to be
             be determined
                determined  by the Hotel in its reasonable discretion, with the full amount due prior to the
start of the group's event.
                     event.

Please indicate which of the following will be billed to your master account

Room and tax (Entire
               (Entire group)
                       group)_ _
Rooms and tax (VI  PS
                (VIPS  and staff) _x.___
                           staff) _X
Authorized Food and Beverage _X.  X_ __
Incidental Charges _X
                   _X staff only
                              only_
Standard Gratuities _X  X__-

PROGRAM




     Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 7 of 17 PageID #: 253
               Page 7 of 16


               We have
               We   have reserved
                          reserved space
                                    space forfor your
                                                 your meeting and social functions based on our understanding of your needs
               at this time, as
               at this time, as set
                                set forth
                                    forth in
                                          in  the
                                              the attached
                                                  attached Program Schedule attached hereto and incorporated herein.
                                                                                                               herein. Your
               execution
               execution ofof the
                              the Agreement
                                  Agreement will serve as your approval of the attached program schedule.
                                                                                                   schedule.

               Provided that
               Provided that you  utilize at least 80% of the Room Block,
                              you utilize                          Block, such meeting space will be provided
                                                                                                     provided
               complimentary.
               complimentary.

               We reserve
               We   reserve the        to adjust the assignment of the Group's meeting and function space to a
                                 right to
                            the right                                                                          size
                                                                                                             a size
               appropriate for
               appropriate for the
                               the number of expected attendees at each function.
                                                                        function.

               Group will work
               Group will      with hotel
                          work with hotel at
                                          at One (1) year before the groups arrival date to identify
                                             One (1)                                        identify any potential unused
               space over event dates.
                                dates.

               Sixty  (60) days
               Sixty (60)        before the
                           days before       Group's arrival
                                         the Group's  arrival date,
                                                              date, your Convention Services team must receive the Group's
                                                                                                                       Group's
               final
               final agenda.
                     agenda. At   that time, all space
                               At that time, all space unused   by your group will be released back into
                                                                                                    Into the hotel's Inventory.
                                                                                                                     inventory.
               Any space
               Any   space additional
                              additional and/or
                                          and/or changes to the agenda within 60 days will continue to be based on
               availability,
               availability, and may incur additional room rental.
                                                              rental.
                                                                                                              ...
.             ,.             Do Tioy.   s. , ,EAd-?iiia.
                                i 10- stii#1.1110                                    s. px,-'..
                                                                                                 ,-        ,..4?Ameg,          '-41'     AeTilwstir               - - .:ar:
                                ,, ____       1                     •       '     ,- -,.




                                                                          r
                                                                                                  Friday

      5/15/2020j Fri 1                    1   1 6:00 PM       11:45 PM             Osceola                   General
                                                                                  CD1Staae                                  Setup                       1
                                                                                                             Session
                                                                                                 Saturday .                                                                   ~
.,.
                                                                                   Osceola                   General
      5/16/2020
      5116/2020              Sat
                             Sal          2   5 6:00 Nut
                                                6:00AM        11:45 PM                                                      Set Up                      1
                                                                                   Ballroom                  Session
      5/16/2020              Sat          2       6:00 AM
                                                  B:OOAM      1t45
                                                              11:45 PM                Vero                    Office         Office        Office       1
      5/16/2020
      5/1812020           I Sat
                            Set           2       7:00 PM
                                                  7:00PM      11:45 PM            Sarasota
                                                                                  5ara901a 1               Breakout 9      Breakout      Schoolroom    20
.
      5/1612020
      5/16/2020              Sat
                             Sal          2       7:00 PM
                                                  7:00PM      11:45 PM
                                                              11:45PM             Sarasota
                                                                                  Sarasola 2               Breakout
                                                                                                           81eakout 10
                                                                                                                    10     Breakout
                                                                                                                           B1aakout      Schoolroom
                                                                                                                                         Schoclroom    20
      5/1612020
      5/16/2020              Sat          2       7:00 PM
                                                  7:00PM      11:45 PM            Sarasota
                                                                                  Sarasola 3               Breakout 11     Breakout      Schoolroom    20
      5/16/2020
      511612020              Sat
                             Sal          2       7:00 PM
                                                  7:00PM      11:45
                                                              11 :45 PM          Gainesville 2             Breakout 8
                                                                                                           Breakouts       Breakout      Conference    20
      5/16/2020              Sat
                             Sal          2       7:00 PM
                                                  7:00PM      11:45
                                                              11:45 PM             Dean 1
                                                                                   Destin                  Breakout 7      Breakout      Conference    20
      5/16/2020              Sat          2
                                          2       7:00 PM
                                                  7:00PM      11:45 PM             DeslIn
                                                                                   Oeslln 2                         a
                                                                                                           Breakout 8      Breakout      Conference    20
      5/16/2020              Sat          2
                                          2       7:00 PM
                                                  7:00PM      11:45
                                                              11:45 PM           Gainesville
                                                                                 GalnesvHle 1              Breakout 5
                                                                                                           Breakouts       Breakout      Conference
                                                                                                                                         conference    20
                                                                                                                            Hold
                                                                                                                            Holding
      5/16/2020              Sat          2
                                          2       8:00 PM
                                                  8:00PM      11:45
                                                              11 :◄5 PM              Sun
                                                                                     SunAA                   Hold 1
                                                                                                                  1
                                                                                                                                ing
                                                                                                                             Room                       I
      5/16/2020              Sat          2       8:00 PM
                                                  8:00PM      11:45 PM
                                                              11:45PM              Sun 1.6
                                                                                       1-6                 Breakout 4      Breakout
                                                                                                                           Broakout        Lounge     200
      5/16/2020              Sat
                             Sal          2       B:00 PM
                                                  8:00PM      11:45 PM               Sun
                                                                                     SUnCC                 Breakout 2      Breakout
                                                                                                                           Breakoul       Theatre     300
      5/16/2020
      5/1612020              Sat          2
                                          2       8:00 PM
                                                  8:00PM      11:45 PM               suno
                                                                                     Sun 0                 Breakout 3
                                                                                                           Breakou13       Breakout       Theatre     300
      5/16/2020              Sat          2       8:00
                                                  B;OO PM     11:45
                                                              1U5PM PM               Sun
                                                                                     SunBB                 Breakout 1      Breakout       Theatre     500
      5/16/2020
      5118/2020              Sat          2       8:00 PM
                                                  a;ooPM      11:45 PM          City Hall Lobby            Registration   Registration                 1

 ~~l~~i   I   !~~~:~_.Jt::~~:~1-· }~;~·   (;}¾~Il.:~!:\ 1{ff.~jklijf~fj1i_~·~-Tr?4i~:~ :~;~y;~(~~t~kt
                                                                                          114y.
                                                                                       .31.  r        ~~- iWf~,~:~~:~ttf~~it; :~~~{}~\ ~-,j~;r- ~t i!l~ ·i:s, :~iii1
                                                                                                                                                                 ....,...zgatk;
                                                                                                                                                                      ..~~~:·~;
                                                                                                                                                               :'V-Ti:'44.:0.2
      5/17/2020             Sun           3       1:00 AM
                                                  1:00AM      11:45 PM               Sun A                   Hold 1        Holding
                                                                                                                           Hokllng
                            sun
                                                                                                                            Room                       1

      5/1712020
      6/17/2020             Sun           3       1:00 AM     11:45 PM
                                                              11.45                Osceola
                                                                                   Oaceola                  General        General
                                                  1:00AM
                                                                                   Ballroom
                                                                                   Banroom                  Session        Session
                                                                                                                           Sesalon       Schoolroom   2,000
      5/17/2020
      511712020             Sun           3       1:00 AM
                                                  1:00AM      11:45 PM
                                                              11:45PM                Sun
                                                                                     SUnBB                 Breakout 1      Breakout       Theatre
                                                                                                                                          Thealre     500
      6117/2020
      5/1712020             Sun
                            Soo           3       1:00AM
                                                  1:00AM      11:45 PM               Sun
                                                                                     SuncC                 Breakout
                                                                                                           Brcakout22      Breakout       Theatre
                                                                                                                                          T11eatre    300
                                                                                                                                                      300

      5/17/2020
      5/1712020             Sun           3
                                          3       1:00 AM
                                                  1:00AM      11:45 PM              Sun
                                                                                    SunOD                  Breakout 3      Breakout
                                                                                                                           Breakoul       Theatre     300
      5/17/2020
      5/17/202D             Sun           3       1:00 AM
                                                  1:00AM      11:45 PM             Sun 1.6
                                                                                       1·8                 Breakout 4
                                                                                                           Breekou\4       Breakout        Lounge     200
[     5117/2020
      5/1712020             Sun           3       1:00 AM
                                                  1:00AM      11:45 PM           GainBSV111e,1
                                                                                 Gainesville               Breakout 5      Breakout      Conference    20




                   Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 8 of 17 PageID #: 254
            Page 8B of 16
                       16


     5/17/2020
     5117/2020                   Sun        33       1:00 AM
                                                     1:00AM               11:46 PM
                                                                          11:45PM            Gainesville
                                                                                             Garnesvilla 2           Breakout
                                                                                                                     Broakcuts6             Breakout             Conference          20

     5/17/2020                   Sun        33       1:00 AM
                                                     1:00AM               11:45 PM
                                                                          11:45PM              Destin
                                                                                               Destin 11             Breakout 7             Breakout             Conference          20

     3117/2020
     6'1712020                   Sun        3        1:00 AM
                                                     1:00AM               11:45
                                                                          11:45 PM
                                                                                PM             Destin
                                                                                               OesU11 2              Brealcout Be
                                                                                                                     Breakout               Breekout
                                                                                                                                            Breakout             Conference
                                                                                                                                                                 Conferena,          20

     5/17/2020                   Sun        3        1,00 AM
                                                     1:00AM               11:45 PM
                                                                          11:45PM             Sarasota 11            Breakout
                                                                                                                     B,eakoul99             Breakout            Schoolroom
                                                                                                                                                                Schoolroom           20

     5/17/2020
     5/1712020                   Sun        3        100 AM
                                                     1:00AM               11:45 PM            Sarasota
                                                                                              sarasota 2             Breakout 10
                                                                                                                              10            Breakout            Schoolroom
                                                                                                                                                                Schoolroom           20

         5/17/2020
         6/17/2020               Sun
                                 Sun        3        1:00
                                                     t00AMAM              11:45 PM
                                                                          11:45PM             Sarasota 3             Breakout
                                                                                                                     81eakout 11
                                                                                                                              11            Breakout            Schoolroom
                                                                                                                                                                Schoolroom           20

     5/17/2020                   Sun        3        100 AM
                                                     1:00AM               11:45 PM                 Vero                 Office
                                                                                                                        Offloe                Office
                                                                                                                                              Office                  Office         11

     5/1712020                   Sun        3        1:00 AM
                                                     1:00AM               11:45
                                                                          11:45 PM         City Hait Lobby
                                                                                           City Han  Lobby           Registration
                                                                                                                     RegistraHon          Registration
                                                                                                                                          RegislreUoo                                11
                                                                                                                                            Holding
     5/17/2020                   Sun        3        68:00AM
                                                       00 AM              11.45 PM
                                                                          11.45PM               CapUva
                                                                                                Captive                 Hold 22              Room                                    11
                                                                                                                                             Room
                                                                                                                                            Holding
     5/17/2020
     5/1712020                   Sun        3        5600AM
                                                       00 AM              11.45
                                                                          11.45 PM             Daytona                  Ho:d
                                                                                                                        Hold 33                                                      11
                                                                                                                                             Room
                                                                                                                                             Room
                                                                                                                                            Holding
                                                                                                                                            Holdlng
     5/1712020
     5/17/2020                   Sun        3        6600AM
                                                       00 AM              11:45
                                                                          11:45 PM
                                                                                PM                Miami                 Hoc!
                                                                                                                        Hakj44                                                       11
                                                                                                                                             Room
                                                                                                                                             Room
                                                                                                                                            Holding
     5/17/2020                   Sun
                                 sun        3        6'00 AM
                                                     6:00AM               11:45
                                                                          11:45 PM
                                                                                PM              Sanibel
                                                                                                Sonlbel                 Hold 55                                                      11
                                                                                                                                             Room
                                                                                                                                             Room
                                                                                                                                            Holding
     5/17/2020
     6/1712020                   Sun        3        8:00 AM
                                                     6:00AM               11:45
                                                                          11:45 PM
                                                                                PM           Tallahassee                Hold
                                                                                                                        Holda6                                                       11
                                                                                                                                             Room
                                                                                                                                             Room
                                                                                                                                            Holding
     5/17/2020
     5/1712020                   Sun        3        6:00 AM
                                                     6:00AM               11:45
                                                                          11:45 PM
                                                                                PM                Hagler
                                                                                                  Flagler               Hold
                                                                                                                        Hokl77                                                       11
                                                                                                                                             Room
                                                                                                                                            Holding
                                                                                                                       Hold
                                                                                                                       llold for
                                                                                                                             lor
     5/17/2020                   Sun        3        6:00 AM
                                                     6:00AM               11:45 PM
                                                                          11:45PM          Exhibit
                                                                                           Exhib~ Hall
                                                                                                   Haft A-F                                 Exhibits                                 11
                                                                                                                       growth
                                                                                                                        arowth
     5/17/2020
     6/17/2020                   Sun        3        6:00 AM
                                                     6:00AM               11:45 PM             Tampa
                                                                                               Tampa 11              Breakout 12
                                                                                                                              12            Breakout            Schoolroom
                                                                                                                                                                Schoolroom           20

     5/17/2020
     5/1712020                   Sun        3        6:00 AM
                                                     6:00AM               11A5
                                                                          11:45 PM             Tampa
                                                                                               Tampa22               Breakout 13
                                                                                                                              13            Breakout            Schoolroom           20

     5117/2020
     5(17/2020                   Sun        3        6:00 AM
                                                     6:00AM               11:45 PM             Tampa
                                                                                               Tampa33               Breakout 14            Breakout            Schoolroom           20
                                                                                                                     Speaker                   aker
                                                                                                                                            Speaker
                                                                                                                                            Spe
     5/17/2020
     6/17/2020                   Sun        3        6:N
                                                     6:00AM               11:45 PM                Naples             Speaker                                         Lounge          20
                                                                                                                      Room
                                                                                                                      Roam                   Room
                                                                                                                   Team
                                                                                                                   Toam Meeting             Holding
                                                                                                                                            Hading
     5/17/2020
     5/1712020                   Sun        3        1:00 PM
                                                     1:00PM               11:45 PM
                                                                          11:45PM          St.
                                                                                           SL George  #102
                                                                                               Gaorgo 1102                                                                           1
                                                                                                                                                                                     1
                                                                                                                        11                   Room
                                                                                                                   Team MeeUng
                                                                                                                        Meeting             Holdlng
                                                                                                                                            Holding
     5/17/2020
     6/1712020                   Sun        3        11 0 PM
                                                     1:00PM               11:45
                                                                          11:45 PM         Si
                                                                                           SL George
                                                                                              Gcorgo #104
                                                                                                                        2
                                                                                                                        2                    Room
                                                                                                                                                                                     11

                                                                                                     #1011         Team Meellng
                                                                                                                        Meeting             Holding
     5/17/2020
     511712020                   Sun        3        1:00 PM
                                                     1:00PM               11:45
                                                                          11:◄5 PM         St
                                                                                           SL George 0106
                                                                                                                        3                                                            1
                                                                                                                                             Room
                                                                                                                   Team
                                                                                                                   Team Meeting             Holding
     5/1712020
     S111n020                    Sun
                                 sun        3        1.
                                                      00 PM
                                                     1·00PM               11-45
                                                                          11:45 PM         St
                                                                                           SL George #108
                                                                                                     1106
                                                                                                                        4  ..                Room
                                                                                                                                                                                     1
                                                                                                                   Team
                                                                                                                   Team Meeting             Holding
                                                                                                                                            Holdtng
     5/17/2020                   Sun        3        1.00 PM
                                                     1:00 PM              11:45
                                                                          11:45 PM         Si.
                                                                                           SI. George 1114
                                                                                                      0114                                                                           11
                                                                                                                        5                    Room
                                                                                                                   TeamMeeting
                                                                                                                        Me
                                                                                                                   Team Meeting             Holding
                                                                                                                                            Holding
     5/17/2020                   Sun        3        1'00 PM
                                                     1:00PM               11:45
                                                                          11:45 PM         St.
                                                                                           SL George #112                                                                            11
                                                                                                                        6                    Room
                                                                                                Orange
                                                                                                               learn
                                                                                                               Team Meeting               Holding
     5/1712020
     5117/2020                   Sun        3
                                            3        1:00 PM              11:45
                                                                          11:45 PM             Blossom                7                    Room                                      11
                                                                                               Ballroom
                                                                                               Ballroom
                                 Sun                                                        Coquina
                                                                                            Coqulna   Lawn         Dessert                          tion             Cocktail        11    Exhibit Hall
                                                                                                                                                                                                   Hail A
     5/17/2020                              3        4:00 PM
                                                     •l:OOPM              10:00 PM
                                                                          10:00PM                     Lawn                             Recep
                                                                                                                                       RecepUon                                            Exhibit      A
..                                               -                              ·. -   .
                                                                                             and Fire Pila
                                                                                                       Pits
                                                                                                   ..,,·       ·--ReceDllon
                                                                                                                  Reception
                                                                                                               . , ,.-     -- , ~            ,. ;• ,, "
                                                                                                                                                                     Rounds
                                                                                                                                                             . ' --... -~   ,.        .,       ·,      ..•.,
     '      :"<·   ~~   ~·,,~·     .'(-<               .·
                                                            ... ~:
                                                            - .' -
                                                                     ~J
                                                                          •=
                                                                               '
                                                                                   f   .      -
                                                                                                Orange
                                                                                                       ~

                                                                                                 -.,; ,'s ~~•Y                   !
                                                                                                                                   ..,,,
                                                                                                          Monday !i, S( ', ,. ' i'A'''   :~ t:i:• .le - ,.
                                                                                                                                                                 ~    ~     . .i j         '    "' .           <

                                                                                                                   Team Meeting             Holding
     6/18/2020
     5/18/2020                   Mon        4        1:00 AM
                                                     1:00AM               11.45 PM
                                                                          11:45PM              Blossom                  7                                                            1
                                                                                                                        7                    Room
                                                                                               Ballroom
                                                                                               Ballroom
                                                                                                                                            Holding
                                                                                                                                            HoldJng
     5118/2020
     6/1812020                   Mon        4        1'00 AM
                                                     1:00AM               11:45 PM                Flagter
                                                                                                  Flagler              Hold 7                                                        1
                                                                                                                                             Room
                                                                                                                   Team MeeUng
                                                                                                                        Meeting             Hldin
                                                                                                                                             o g
                                                                                                                                            Hoklln9
     5/18/2020                   Mon        4        1:00 AM
                                                     1:00AM               11:45 PM         St.
                                                                                           St George #112
                                                                                                                        6
                                                                                                                        6                    Room                                    1
                                        L
                                                                                                                   Team Meeting
                                                                                                                   TeamMeeUng               Hol
                                                                                                                                            Holding                                  1
     6t1er2020
     611Bf'l020                  Mon        4        1:00 AM
                                                     1:00AM               11:45 PM         St
                                                                                           st George 0114
                                                                                                     #114                                                                            1
                                                                                                                        5                    Rodi
                                                                                                                                               om
                                                                                                                                             Roomng
                                                                                                                   Team Meeting             Holding
                                                                                                                                            Holding                                  1
     5/18/2020                   Mon        4        1:00 AM
                                                     1:00AM               11:45 PM         St        0108
                                                                                           SL George #108                                                                            1
                                                                                                                        4                    Room
                                                                                                                   Team Meating
                                                                                                                   TeamMeeUng               Hold!ng
                                                                                                                                            Holdlng
     5/15s2020
     5/18/2020                   Mon        4        1:00 AM
                                                     1:00AM               11:45 PM
                                                                          11:45PM          St
                                                                                           SL George 0106
                                                                                                     #106                                                                            1
                                                                                                                        3                    Room
                                                                                                                                             Roorn
                                                                                                                   Team Meeting
                                                                                                                   TeamMeeUng               Holding
     5118/2020
     5/18/2020                   Mon        4        1:00 AM
                                                     1:00AM               11:45 PM
                                                                          11:45PM          St
                                                                                           Sl George #104                                                                            1
                                                                                                                        2                    Room
                                                                                                                   Team Meeting             Holding
     5/18/2020
     5118/2020                   Mon        4        1:00 AM
                                                     1:00AM               11:45 PM
                                                                          11:45PM          St. George 0102
                                                                                           Sl George#102                                                                             1
                                                                                                                        1                    Room
                                                                                                                                            Holding
     5118/2020
     5/18/2020                   Mon
                                 Mell       4        1:00 AM
                                                     1:DOAM               11.45
                                                                          11;45 PM           Tallahassee                Hold 8
                                                                                                                        Holda
                                                                                                                                             Room                                    1
                                                                                                                                            Holding
     5/18/2020                   Mon        4        1 00 AM
                                                     1:00AM               11.45
                                                                          11:45 PM                Miami                 Hold 4
                                                                                                                        Hold4
                                                                                                                                             Room                                    1




               Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 9 of 17 PageID #: 255
                     Page 9 of 16
                               16


        5/18/2020
        511812020                          Mon        4       1:00 AM
                                                              1:00AM          11:45 PM                     Sanibel            Hold 5                ld
                                                                                                                                                  Holding
                                                                                                                              Hold5
                                                                                                                                                   Room                                 11

                                                      4       1:00 AM         11A 5 PM                        Sun A                               Holding
        5/18/2020                          Mon                1:00AM          11:45                           SunA            Hold 11                                                   11
                                                                                                                                                   Room
        5/18/2020
        5/1812020                                     4       1:00 AM         11:45 PM                   Osceola             General              General
                                           Mon                1:00AM          11:45PM
                                                                                                        Ballroom                                                   Schoolroom
                                                                                                                                                                   Sdlocl1oom      2,000
                                                                                                        BaUroom              Session
                                                                                                                             Sesslon              Session
        5/1B/2020
        5118/202D                          Mon        4       1;00 AM
                                                              1:00AM          11:45 PM                        Sun B
                                                                                                              SunB         Breakout 11            Breakout           Theatre           500
        5/18/2020
        5/1812020                          Mon        4       1.00 AM
                                                              1;00AM          11:45
                                                                              11:46 PM                     Sun D
                                                                                                           SunD            Breakout 3             Breakout           Theatre           300
        511812020
        5118/2020                          Mon        4       1:00 AM
                                                              1:00AM          11:45 PM                     Sun C
                                                                                                           sunc            Breakout 2
                                                                                                                           Breakout2              Breakout           Theatre           300
        5/18/2020                          Mon        4       1:00 AM
                                                              1:00AM          11:45 PM
                                                                              11:◄5PM                      Sun 1-6
                                                                                                           Su111..e         Breakout 4◄           Breakout           Lounge
                                                                                                                                                                     Lcunga            200
        5/18/2020                          Mon        •I      1:00 AM
                                                              1:00AM          11:45 PM              Gainesville 2
                                                                                                    Gainesv~le             Breakout 6
                                                                                                                           Breakoute              Breakout         Conference          20
        5116/2020
        5(18/2020                          Mon        4       1:00 AM
                                                              1:00AM          11:45 PM                  Tampa 2
                                                                                                        Tampa2             Breakout 13            Breakout         Schoolroom          20
        5/18/2020
        5/1812020                          Mon        4       1:00 AM
                                                              1:00AM          11.45 PM                  Tampa 3
                                                                                                        Tampa3             Breakout 14            Breakout         Schoolroom          20
        511 W2020
        5'1812020                          Mon        4       1:00 AM
                                                              1:00AM          11:45 PM                  Destin 1
                                                                                                        Oestkl             Breakout 7             Breakout         Conference          20
        5/18/2020
        5/1812020                          Mon        4       1:00AM          11:45 PM
                                                                              11:45PM                 Sarasota 2
                                                                                                      SarasoCa             Breakout 10            Breakout         Schoolroom
                                                                                                                                                                   School10om          20
        5/18/2020
        5111112020                         Mon        4       1;00 AM
                                                              1:00AM          11:45
                                                                              11:4S PM                Sarasota 3
                                                                                                      Sarasola3            Breakout 11            Breakout         Schoolroom          20
        5/18/2020
        5/1812020                          Mon        4       1:00 AM
                                                              1:00AM          11A5
                                                                              11:45 PM                  Destin 2           Breakout 8             Breakout
                                                                                                                                                  Bl'l!!lkout      Conference
                                                                                                                                                                   COnlcrcnce          20
        5118/2020
        5/18/2020                          Mon        4       1:00 AM
                                                              1:00AM          11:45 PM              Gainesville 11         Breakout 5             Breakout         Conference
                                                                                                                                                                   COlll'erence        20
        5/1a/2020
        5/1812020                          Mon        4       1:00 AM
                                                              1:00AM          11:45 PM                  Tampa 1            Breakout 12
                                                                                                                                    t2        Breakout             Schoolroom
                                                                                                                                                                   Sehool100m          20
        5/18/2020                          Mon
                                           Men        4       1:00 AM
                                                              1:00AM          11,45
                                                                              11:45 PM                Sarasota 11          Breakout 9         Breakout
                                                                                                                                              Breiikout            Schoolroom          20
        5/18/2020
        5118/2020                          Mon        4       1:00 AM
                                                              1:00AM          11:45 PM                        Von,
                                                                                                              Vero            Office
                                                                                                                              Olllce               Office             Office
                                                                                                                                                                      Ofllce           1

        5/1812020                          Mon        4       1:00 AM
                                                              1:00AM          11:45                                           peaker
                                                                                                                             Spc11kcr             S
                                                                                                                                                  Speaker
                                                                              11:◄5 PM                     Naples                                                    Lounge            20
                                                                                                                            _SRoo
                                                                                                                              Roomm                Rpeakoomer
                                                                                                                                                   Room
        5/18/2020
        5/1812020                          Mon                1:00 AM         11:45 PM                   Captive                                  Holding
                                                                                                                                                  H01dlng
                                           Man        4       1:00AM                                     CapdYO              Hold 2
                                                                                                                             Holcl2                                                    11
                                                                                                                                                   Room
                                                                                                                                                   Roam
        5/18/2020                                             1:00 AM         11:45 PM                                       Hold 3               Holding
        5'1812020                          Mon        4       1:00AM                                    Daytona              Hold3                                                     11
                                                                                                                                                  Holdi
                                                                                                                                                   Room
                                                                                                                                                   Rllam ng
        5/18/2020
        5/1812020                          Mon        4       1:00 AM
                                                              1:00AM          11:45 PM           City Hall Lobby           Registration    Registration
                                                                                                                                           ReglstraUan                                 11
        5/1812020                                             1:00                                                                for
                                                                                                                             Hold ror
                                           Mon        4            AM
                                                              1:00AM          11.45
                                                                              11.46 PM                   Hail A-F
                                                                                                 Exhibit Hall
                                                                                                                             growth               Exhibits                             11

        5/18/2020
        5'1812020                          Mon        4
                                                      4      10:00 AM
                                                             10:00AM          10:30 AM
                                                                              1D;JDAM            Osceola Lobby              AM Bnrak
                                                                                                                               Break       Coffee Break
                                                                                                                                           Caffee                     Roll-!n
                                                                                                                                                                      Roll-In          11

        5/18/2020
        5'11112020                         Mon
                                           Man               11:00 AM
                                                             11:00AM          12:00 PM                 Osceola
                                                      4
                                                                                                       Ballroom
                                                                                                       Balltoom              Lunch                 Lunch
                                                                                                                                                   Luncll          Schoolroom
                                                                                                                                                                   Schaol/QOffl   2,000
        5/18/2020
        5/1812020                          Mon        4       2:30 PM
                                                              2:30PM          3:00 PM                                                      Coffee Break

•
    ~   0   H   ••    , •   ,-:       ..              "            ,.   -~-
                                                                              3:00PM
                                                                                    ,
                                                                                                 Osceola Lobby
                                                                                                   I,':·
                                                                                                                           PM Break

                                                                                                                 , -.fTuesday
                                                                                                                       u~~~y·-~, ~-         .,·          ~

                                                                                                                                                          ,. '
                                                                                                                                                                      Roll-in
                                                                                                                                                                      Roll-In
                                                                                                                                                                 i ·-'· •         .,
                                                                                                                                                                                       11
                                                                                                                                                                                                      ~'j_•

                                                           . . . .·,·                                                                     ·, .
                                                                                                                                                                                                  C

                -~;:.-:'.         .I,.,;   ~     ..                              -;~~-   !..-·_',., _.._ -~                                                                                  1. -~~ .... ·,;
                                                                                                       Orange
        5/19/2020
        5119/2020                          Tue        5       1:00 AM
                                                              1:00AM          6:00 PM
                                                                              6:00PM                                     Team Meeting
                                                                                                                         TeamMeeUng               Holding
                                                                                                       Blossom                                                                         1
                                                                                                       Ballroom
                                                                                                       Ballmom                7                    Room

        5/19/2020
        5'19/2020                                     5       1:00 AM         6:00 PM                                    Team Meeting
                                                                                                                         TeamMeeHng               Holding
                                                                                                                                                  Holdlng
                                           Tue                1:00AM          6:DOPM            St.
                                                                                                SI. George #102                                                                        1
                                                                                                                              1                    Room
        5/10/2020
        511912020                          Tue    5           1:00 AM
                                                              1:0DAM          6:00 PM
                                                                              6:00PM            SI.        0104          Team Meeting             Holding
                                                                                                St. George #104                                                                        1
                                                                                                                              2                    Room
        5/19/2020
        5/1912020                                 5           1;00 AM         6:00 PM           St. George 11                 Meeting
                                                                                                                         Team Mauling             Holding
                                           Tue                1:00AM          6:00PM            SL Geo,ge  0108
                                                                                                             oe                                                                        1
                                                                                                                                33                 Room
        5/19/2020
        5119/2020                          Tue    5           1:00 AM
                                                              1:00AM          6:00 PM
                                                                              6:00PM            SL Geo,ge#108
                                                                                                   George 0108                Meeting
                                                                                                                         Team MeuUng              Holding
                                                                                                                              4                                                        1
                                                                                                                                                   Room
        5/19/2020
        5119/2020                          Tue                                                             #114          Team Meeting
                                                                                                                         TeamMeeUng               Holding
                                                                                                                                                  Holc!lng
                                                  5           1:00 AM
                                                              1:00AM          6:00 PM
                                                                              6:00PM            St. George #11'I
                                                                                                St. GBO(ge                                                                             1
                                                                                                                              5                    Room
        5/19/2020                          Tue    5          1:00 AM
                                                             1:00AM           6:00 PM
                                                                              6:00PM            St.
                                                                                                                         Team Meeting             Holding
                                                                                                                                                  Hording
                                                                                                St. George #112                                                                        1
                                                                                                                                8
                                                                                                                                6                  Room
    5/19/2020
    5119/2020                              Tue    5          1:00 AM
                                                             1:00AM       11:45 PM                       Flagler             Hold 7               Holding
                                                                                                                             Hold7
                                                                                                                                                   Room                                1

    5/19/2020                              Tue    5          1:00 AM      11:45 PM                                                                    di
                                                                                                                                                  Holding
    5'1912020                                                1:00AM                                     Sanibel              Hold 5                                                    1
                                                                                                                                                  Hol
                                                                                                                                                   Room
                                                                                                                                                   Rllamng
    5/1912020
    5119/2020                              Tue    5          1:00 AM
                                                             1:00AM       11:45 PM
                                                                          11:45PM                   Tallahassee              Hold 8
                                                                                                                             Hald6                  olding
                                                                                                                                                  Holdlno
                                                                                                                                                                                       1
                                                                                                                                                  Him
                                                                                                                                                   Roo
                                                                                                                                                   Room
    5/19/2020
    511912020                                     5           t:00 AM     11:45 PM                         Miami                                  Holdi
                                                                                                                                                  Holding
                                           Tue    5           1:00AM      11:45PM                          Mleml             Hold 4
                                                                                                                             Hold4                                                     1
                                                                                                                                                   Room ng
        6/19/2020
        6119/2020                          Tue    5          1:00AM
                                                             1:00AM       11:45 PM
                                                                          11:◄SPM                          Sun A             Hold 1                  ld
                                                                                                                                                  Holdln11
                                                                                                                                                  Ho
                                                                                                                                                   Rooming                             1




                     Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 10 of 17 PageID #: 256
         Page 10
              10 of 16
                    16


                                                                                      Osceola                  General                Genera!l
                                                                                                                                       General
      5119/2020
      6/19/2020        Tue
                       Tue          5
                                    5         1:00 AM
                                              1:00AM           11:45
                                                               11:45 PM
                                                                     PM
                                                                                                               Session                                Schoolroom
                                                                                                                                                      Schoolroom           2.000
                                                                                                                                                                           2,000
                                                                                      Ballroom                                        Session
      5119/2020
      5/1912020        Tue
                       Tue          5
                                    5         1:00 AM
                                              1:00AM           11:45
                                                               11:45 PM
                                                                     PM                Sun B                  Breakout
                                                                                                              Breakou111              Breakout
                                                                                                                                      Breakout           Theatre
                                                                                                                                                         Theallll           500
                                                                                                                                                                            500

      5/19/2020
      5/19/2020        Tue          5         1:00 AM
                                              1:00AM           11:45
                                                               11:45 PM
                                                                     PM                    o
                                                                                       Sun D                  Breakout 33              Breakout          Theatre            300
                                                                                                                                                                            300
• _
      5/19/2020
      5/1912020        Tue          5
                                    5         1:00 AM
                                              1:00AM           11:45
                                                               11:45 PM                Sun
                                                                                       suncC                 Breakout 22               Breakout          Theatre
                                                                                                                                                         Thealte            300
                                                                                                                                                                            300
                                                                                                                                                                                    —                         .
      5119/2020
      5/19/2020        Tue          5
                                    5         1:00 AM
                                              1:00AM           11:45
                                                               11:45 PM               sun 1-8
                                                                                      Sun 1·6                Breakout
                                                                                                             Brcakout44               Breakout           Lounge             200
      5/1912020
      5/19/2020        Tue
                       Tue          55        1:00AM
                                              1:00AM           11:45
                                                               11:45 PM .           Gainesville
                                                                                    Gainesville 2            Breakout
                                                                                                             Breakoute6               Breakout        Conference
                                                                                                                                                      Conlerence             20
                                                                              I-
      5/19/2020
      6/18/2020        Tue
                       Tue          56        1:00 AM
                                              1:00AM           11:45
                                                               11:45 PM               Tampa
                                                                                      Tampa22                Breakout 13
                                                                                                                      13              Breakout        Schoolroom
                                                                                                                                                      Schoalroom             20
      5/19/2020
      5/19/2020        Tue
                       Tue          55        1:00 AM
                                              1:00AM           11:45
                                                               11:45 PM               Tampa
                                                                                      Tampa33                Breakout
                                                                                                             BreakO\lt 14
                                                                                                                       14             Breakout        Schoolroom
                                                                                                                                                      Schoolroom             20
      5/19/2020
      5/19/2020        Tue
                       Tue          55        1:00 AM
                                              1:00AM           11:45
                                                               11:45 PM
                                                                     PM               Death
                                                                                      Destin 11              Breakout 7
                                                                                                                      7               Breakout
                                                                                                                                      Breakoul        Conference             20
      5/10/2020
      5/19/2020        Tue          5
                                    5         1:00 AM
                                              1:00AM           11:45
                                                               11:45 PM
                                                                     PM              Sarasota 2              Breakout
                                                                                                             Breakoul 10
                                                                                                                      10              Breakout
                                                                                                                                      BreakO\lt       Schoolroom
                                                                                                                                                      Schoolroom             20
      5119/2020
      5/1912020        Tue          5         1:00 AM
                                              1:00AM           11:45 PM
                                                                     PM              Sarasota 33             Breakout 11
                                                                                                                      11               Breakout       Schoolroom
                                                                                                                                                      Schoolroom             20

      5/19/2020        Tue          5         1:00 AM
                                              1:00AM           11:45
                                                               11:45 PM               Dean
                                                                                      Deslln 2               Breakout BB               Breakout       Conference             20
      5/19/2020
      5/1912020        Tue          5         1:00 AM
                                              1:00AM           11:46 PM
                                                               11:a46PM             Gainesville 11           Breakout
                                                                                                             llreakouC 5
                                                                                                                       6              Breakout        Conference             20

      5/19/2020
      5119/2020        Tue          5
                                    5         1:00
                                              1:00 AM          11:45 PM
                                                               11:45PM                Tampa 11               Breakout 12
                                                                                                                      12              Breakout        Schoolroom             20
      5/19/2020        Tue          5         1:00 AM          11:45 PM              Sarasota
                                                                                     Sarasola 11             Breakout 9               Breakout        Schoolroom             20
                                                                                                                                                                             20

      5/10/2020        Tuo          5
                                    5         1:00 AM
                                              1:00AM           11:45 PM                 Vero                    °Mee
                                                                                                                OffiCll                  Office           Office
                                                                                                                                                          Olllce              11
                                                                                                               Spea
                                                                                                               Speaker                     aker
                                                                                                                                       Speaker
      611912020
      5/19/2020        Tue          55        1:00 AM
                                              1:00AM           11:45
                                                               11:46 PM                Naples                                                            Lounge
                                                                                                                                                         LO\lllge            20
                                                                                                                Rooker
                                                                                                                Roomm                  Seam
                                                                                                                                        Room
                                                                                                                                          lding
                                                                                                                                       Holding
      5/19/2020        Tue          55       1:00AM
                                             1:00AM            11:45 PM
                                                               11:45PM                Captive
                                                                                      Capllva                  Hold
                                                                                                               Hold22                  Ho                                     1
                                                                                                                                                                              1
                                                                                                                                        Roorn
                                                                                                                                        Room
      5/19/2020        Tue          55       1:00AM
                                             1:00AM            11:45 PM
                                                               11:45PM                Daytona
                                                                                      Daytona                  Hold
                                                                                                               Hok! 33                 Holding
                                                                                                                                       Holding
                                                                                                                                                                              1
                                                                                                                                        Room
      5/19/2020
      5/1912020        Tue          55        1:00 AM
                                              1:00AM           11:45 PM
                                                               11:45PM             City Hall Lobby           Registration           Registration
                                                                                                                                    ReglslraUon                               11
                                                                                                               Hold for
      5119/2020
      6/19/2020        Tue
                       TUii         55       1:00 AM
                                             1:00AM            11:45 PM            Exhibit Hail
                                                                                           Hall A-F            Ho
                                                                                                               ch
                                                                                                               nmw!h                   Exhibits                               11

      5/19/2020
      5119'2020        Tue          55       10:00AM
                                             10:00AM           10:30AM
                                                               10:30AM             Osceola Lobby
                                                                                           lobby              AM Break             Coffee
                                                                                                                                   COffee Break          Roll-In
                                                                                                                                                         Roll-in              11
                                                           .                          Osceola
      5/19/2020        Tue          5s       11:00 AM
                                             11:00AM           12:00 PM                                         Lunch                   Lunch         Schoolroom
                                                                                                                                                      Schoolroom           2,000
                                                                                      Ballroom
                                                                                      Ballroom
      5/1012020
      5/10/2020        Tue          55        2:30 PM
                                              2:30PM            3:00 PM
                                                                3:00PM             Osceola Lobby
                                                                                            lobby                  PM Break             Coffee Break                      Roll-in
                                                                                                                                                                          Roil-In     11
                                                                                               Eme  rald
                                                                                               Emarakl   Bay                                                                        '400
 511912020
  5/19/2020        Tue           5         4:00
                                            4:00PM  PM                10:00
                                                                       10:DO PM                                  VIP Reception
                                                                                                                     Recep11on             Reception
                                                                                                                                            RecupUon                                400
                                                                                                  Plaza
.''.?~~';i)..t}?
            ~~l.~~     ·-i·:~;f~.~;'• · ~:t~ ~:,',.../                                                                             ....,:i
                                         ~"•"'f:" . t=-----·~·tl' ;:;.-. ·~';i\~i5~'!'i•~:,_...._~~---fw~~ dr• ~-t",~fl~:!:J(J:t .• l~
                                                                                                                                                        .t}tt\~ ~~t?/;fl'-~f,/~\~:··.
                                                                                                                                                     •:\;;l~~•-•·1·.;1t;1                    ·~~:\~l'•·,   ff~;
4jzi• ,.-:.,;...,.-',,:.
                    si,;;.i.;:§,* .1;f;,:,47.4..4, 55: i                   -t~~t'.;:;\t;.,l{"· ~j.}f/4\
                                                                     . .."0iii;ikA.;           ,!* :r3 .,' 4.
                                                                                                 1  ,   ..     i
                                                                                                               1 4k{:;~:,t;tr-
                                                                                                              ~e•~)'":i 1;r
                                                                                                                         6itrOX•4                     7 ~~~\i:,•;~~
                                                                                                                                ~-Jt;'. ,,,~w ::'it,~--
                                                                                                                                                    §,04.•,4.**it*gg1k            14iiO4`e       v
 5/2012020                       6         1:00     AM                  3:00   PM                     Hall A-F      growth
                                                                                                                    Hold    for
 5/20/2020         Wed           e          1:DOAM                      3:00PM                Exhibit Hau                                    Exhibits                                1
                                                                                                                    Holdfor
                                                                                                                    nrowth
      5/20/2020
      5120/2020        Wed          6        1:00 AM
                                             1:00AM             5:00 PM
                                                                5:00PM                 Sun
                                                                                       SunBB                 Breakout 1
                                                                                                             Breakoul                 Breakout          Theatre             500
      5/20/2020
      512012020        Wed          6        1:00 AM
                                             1:00AM             5:00 PM
                                                                5:00PM                 Sun D                 Breakout 3
                                                                                                             Breakoul                 Breakout          Theatre             300
                                                                                                                             .--
      5120/2020
      5/2012020        Wed          6        1:00 AM
                                             1:00AM             5:00 PM
                                                                5:00PM                 Sun
                                                                                       suncC                 Breakout 2               Breakout          Theatre             300

      5/20/2020
      512012020        Wed          B
                                    8         1:00 AM
                                              1:00AM            5:00 PM
                                                                5:00PM                Sun 1.8
                                                                                          1·6                Breakout
                                                                                                             Breakout44               Breakout           Lounge             200
      5/20/2020
      5120/2020        Wed          6
                                    8         1:00 AM
                                              1:00AM            5:00 PM
                                                                5:0DPM              Gainesville 2            Breakout
                                                                                                             Breakoule6               Breakout
                                                                                                                                      BreakoUt        Conference             20

      5/20/2020        Wed         8
                                   8         1:00AM
                                             1:00AM             5:00 PM
                                                                5:00PM                Tampa
                                                                                      Tampa22                Breakout 13              Breakout        Schoolroom             20
      5120/2020
      5/20/2020        Wed         8
                                   6         1:00AM
                                             1:00AM             5:00 PM
                                                                5:00PM                Tampa
                                                                                      Tampa33                Breakout 14              Breakout        Schoolloom
                                                                                                                                                      Schoolroom             20
      5/20/2020        Wed         6
                                   6         1:00 AM
                                             1:00AM             5:00 PM
                                                                5:00PM                Destin 1               Breakout 7
                                                                                                             Brcakout7                Breakout        Conference
                                                                                                                                                      Conrerenca             20
      5/20/2020       Wed          6         1:00 AM
                                             1:00AM             5:00 PM
                                                                5:00PM               Sarasota 2              Breakout 10
                                                                                                                      10              Breakout        Schoolroom             20
      5/20/2020       Wed          6
                                   6         1:00 AM
                                             1:00AM             5:00 PM
                                                                5:00PM               Sarasota
                                                                                     Saraso1a 3              Breakout
                                                                                                             Bre.lkout 11
                                                                                                                       11             Breakout        Schoolroom             20
      5/20/2020       Wed          6
                                   6         1:00 AM
                                             t:OOAM             5:00 PM
                                                                5:00PM                Death 2
                                                                                      Oesl&l                 Breakout 6
                                                                                                             Breakouts                Breakout        Conference
                                                                                                                                                      Conrerence             20

      6/20/2020
      5/20/2020       Wed          6
                                   6         1:00AM
                                             t :OOAM            5:00 PM
                                                                5:00PM              Gainesville 11
                                                                                    GalnesvlDe               Breakout 5
                                                                                                             Breakoul                 Breakout        Conference
                                                                                                                                                      Conrerence             20
      5/20/2020       Wed          6
                                   6          1:00 AM
                                              1:00AM            5:00 PM
                                                                S;OOPM                Tampa 11               Breakout 12
                                                                                                                      12              Breakout        Schoolroom
                                                                                                                                                      SChoolroom             20
      5/20/2020
      5120/2020        Wed         6
                                   6     , 1:00 AM
                                           1:00AM               5:00 PM
                                                                5:00PM               Sarasota 11             Breakout 9
                                                                                                             BreakoU19                Breakout        Schoolroom             20
                                         1




          Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 11 of 17 PageID #: 257
        Page 11 of 16


                                                                                                             Speaker
                                                                                                               ea                      Speaker
     5120/2020
     5/20/2020          Wed
                        Wud            8
                                       6         1:00 AM
                                                 1:00AM         5:00 PM
                                                                5;00PM                  Naples                                                                   Lounge            20
                                                                                                              Room                      Roo
                                                                                                                                        Room
     5120/2020          Wed            0         1:00 AM
                                                 1:00AM         5:00 PM
                                                                5:00PM           City Hall
                                                                                      HaN Lobby            Registration               Registration                                     1
                                                                                       Osceola               General
                                                                                                             Genaral                    General
     512012020
     5/20/2020          Wed            6         1:00 AM
                                                 1:DOAM         19A5
                                                                11:~5 PM                                                                                    Schoolroom
                                                                                                                                                            Schoolcoom            2,000
                                                                                       Ballroom              Session
                                                                                                             Sl!S3fon                   Session
     5/20/2020          Wed            8         1:00 AM
                                                 1:00AM         11:45
                                                                11:◄5 PM                    Vero              omce
                                                                                                              Office                     Office                  Office                1

     5/20/2020          Wed            6
                                       8         10:00 AM
                                                 10:00AM        10:30 AM
                                                                10:30AM          Osceola Lobby              AM Break              Coffee
                                                                                                                                  corree Break                   Roll-in
                                                                                                                                                                 RDH•ln                11
                                                                                       Osceola
     5/2012020
     5/20/2020          Wed            6         11:00 AM
                                                 11:00AM        12:00 PM                                      Lunch                     Lunch               Schoolroom
                                                                                                                                                            Sehoolroom            2,000
                                                                                       Ballroom
                                                                                       Ballroom
  5/20/2020             Wed            6
                                       6         2:30 PM
                                                 2:30PM         3:00 PM
                                                                3:00PM           Osceola
                                                                                 oseeola Lobby              PM Break              Coffee Break
                                                                                                                                  COlfeeBreak                    Roll-in
                                                                                                                                                                 Roll-In           1
 ..                                          !         '   ..   ' " :la a
                                                                                  -.        •.•
                                                                                                    Friday ;:, ·,,
                                                                                                   )'ifd!ly
                                                                                                                              .   ~
                                                                                                                                              .--',(..- l ~-'•         '.                   .      ·,·,:
.,
     5121/2020
     6/21/202D
                 --·   t.1'


                         Thu
                               I :~
                                      ..,.
                                       7         1:00
                                                      -
                                                      AM
                                                 1:00AM         12:00 PM
                                                                12:00PM
                                                                            r-   .;    ,.

                                                                                            Vem
                                                                                            Vero              Office
                                                                                                                          .

                                                                                                                                        Office
                                                                                                                                                                      -':'"

                                                                                                                                                                 Office
                                                                                                                                                                              -   ,'

                                                                                                                                                                                   11
                                                                                                                                                                                                .-., ·-~- ·:.   "~-':




                                 PRICING; FOOD AND BEVERAGE GUARANTEE
        FOOD AND BEVERAGE PRICING;
        FOOD
        Food and
        Food and Beverage   pricing for
                  Beverage pricing  for the Event
                                            Event will be based on prevailing market conditions at the time of the
        Event. Current
        Event. Current 2017
                       2017  minimum
                             minimum    banquet prices, excluding tax and a service charge,
                                                prices,                             charge, are as follows:
                                                                                                   follows:



         Breakfast                                        range:
                                                    Price range:                                        Dinner                                                     Price range:
                                                                                                                                                                         range:
         Continental
         Continental                                      - $41
                                                      $37 -$41                                          Plated                                                          - $109
                                                                                                                                                                    $88 -$109
         Plated                                       $36 - $49
                                                      $36-$49                                           Buffet                                                      $93 - $124
         Buffet                                           - $62
                                                      $43 -$62

         Lunch                                                                                          Reception:
                                                                                                        Reception:
         Plated                                       $42  - $59
                                                      $42-$59                                                Bar:
                                                                                                        Full Bar:
         Buffet                                       $57 --$62
                                                             $62                                         One Hour                                                    $25 - $38
                                                                                                                                                                     $25-$38
         Box                                            $44                                              Two Hours                                                   $33 - $37
                                                                                                                                                                     $33-$37
                                                                                                         Three Hours                                                 $42 - $47
                                                                                                                                                                     $42-$47

                                                                                                        Food:
                                                                                                        Food:
                                                                                                        Light Hors d'oeuvre                                               $39
                                                                                                                                                                     $31 -$39
                                                                                                        Heavy Hors
                                                                                                        d'oeuvre
                                                                                                          & Stations                                                      $106
                                                                                                                                                                    $80 --$106


       Applicable
       Applicable taxes
                  taxes and
                        and a
                            a service
                               service charge wfll
                                               will be added to all food and beverage pricing.
                                                                                       pricing. Service Charges for
       discounted  menus will
       discounted menus        be based
                          will be based on  retail pricing.
                                         on retail           Alf food and beverages served at functions associated
                                                    pricing. AH
       with the
       with the Event  must be
                Event must    be provided,  prepared, and served by Hotel and must be consumed on Hotel
                                  provided, prepared,
       premises.
       premises.

       The  Hotel is
       The Hotel     is relying   on, and the Group agrees to provide,
                        relying on,                               provide, a minimum of $700,000 (the
                                                                                                   (the "F&B Guarantees)
                                                                                                                Guarantee•)
       plus
       plus applicable
            applicable taxestaxes and
                                    and service charges.
                                                charges. Group agrees that the food and beverage functions listed on
       the
       the schedule
           schedule of   of events
                             events are
                                      are a major component of this Agreement and that the Hotel will suffer damages
                                          a major
       that will be
       that will  be difficult
                        difficult or
                                   or impossible
                                      impossible to calculate if the Event is   Is held and the Group's actual food and
       beverage spend
       beverage     spend falls     below the
                              falls below  the F&B Guarantee.
                                                    Guarantee. In such event,
                                                                            event, the Group will pay the Hotel liquidated
       damages
       damages in   In an
                        an amount
                             amount equal
                                       equal to the difference between (i) (I) the F&B Guarantee and (Ii)
                                                                                                        (Ii) the actual total
       food
       food and
             and beverage         revenue generated by the functions listed in the Event's program schedule.
                   beverage revenue                                                                      schedule. Group
       agrees that
       agrees   that such      damages are
                       such damages       are a reasonable estimate of the Hotel's actual damages and not a penalty.
                                              a reasonable                                                          penalty.
       These
       These liquidated
               liquidated damages
                               damages are due within 30 days of the date such                       incurred, and accrue
                                                                                  such damages are incurred,
       interest
       interest at
                 at the   rate of
                     the rate   of 1.5 percent per month (or,
                                   1.5 percent            (or, if less,
                                                                  less, the maximum amount permitted by law).law).
       Gaylord Palms is pleased to recommend:
       Gaylord                             recommend:




         Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 12 of 17 PageID #: 258
  Page 12 of 16



  FREEMAN Is   rs the world's leading
                              teading provider of Integrated services for face-to-face marketing.
                                                                                        marketing. As a strategic
                 partner, FREEMAN is the one source for all your expositon
  based event partner,                                               exposition and convention service needs.
                                                                                                            needs.
  They are conveniently located on property to assist you and your exhibitors.
                                                                           exhibitors. FREEMAN specializes in
  logistical solutions including exhibit booth programs,
                                                  programs, corporate events,
                                                                       events, custom carpet,
                                                                                          carpet, furniture rental,
                                                                                                            rental,
  floor plan design,
               design, digital graphic & design production,
                                                      production, rental displays,
                                                                           displays, group registration areas,
                                                                                                            areas,
  staging/plush draping and material handling services.
                                                   services. FREEMAN can also provide strategic solutions by
  developing                 integration, virtual extension components and ROI
  devefoping social media integration,                                        ROI measurement to insure your
  organization achieves its immediate goals and continues its growth into the future.
                                                                                    future. For more information
  visit the FREEMAN website at www.freemanco.com.
                                    www,freemanco.com. Contact Beth Coffey at 407-313-5850 or 407-586-
. 2209
  2209.

  For over 50 years PSAV Presentation Services has specialized in the planning,
                                                                         planning, production,
                                                                                   production, and execution
  of complex presentations and events all over the world.
                                                     world. They are one of the world's leading providers of
  event technology and integrated services for corporate events,
                                                              events, conventions,
                                                                       conventions, exhibitions and awards
  shows.
  shows. PSAV Presentation Services is honored to serve as the preferred in-house staging,
                                                                                         staging, production
  and audio visual services contractor and exclusive rigging services provider for Gaylord Hotels.
                                                                                                Hotels. With
  multiple offices and dedicated technical support on property,
                                                        property, PSAV is positioned to properly assist you
  and your guests_
             guests. PSAV Presentation Services is  Is dedicated to providing a remarkable experience for
  event managers,
         managers,exhibitors and attendees alike.
                                             alike. For more information,
                                                              information, please contact our in-house
                                                                                              In-house office
  at 407-586-2251.
     407-586-2251.

       Florida! is a full service destination management company focused on the success of our clients.
 Hello Florida!                                                                                           clients.
 Our services include transportation,
                        transportation, hospitality staff,
                                                    slaff, customized themed events,
                                                                              events, decor and entertainment,
                                                                                                entertainment,
 tours and activities,
             activities, teambuilding events,
                                         events, and access to Florida's premier venues.venues. Our integrity,
                                                                                                        integrity,
 enthusiasm and commitment to excellence make us the leader in          In the industry today,
                                                                                         today, and tomorrow.
                                                                                                      tomorrow.
 Please call Stephanie Hotchkiss at 407-586-2352 or shotchkiss@hello-fiorida.com
                                                           shotchkiss@hello-florida.com for more information.
                                                                                                 information.

 Re!ache, our on-site resort spa,
 Relache,                    spa, was designed with groups in      mind. This 25,000-square-foot European•
                                                                ln mind.                           European-
 inspired spa features 25 massage,
                            massage, body and skin care treatment suites;suites; a full-service salon;
                                                                                                salon; and a
 compete
 complete fitness center.
                   center. Feel free to contact our Spa Sales Manager at (407)    (407) 586-4772,
                                                                                         586-4772, for more
 information about the range of services offered,
                                         offered, including
                                                  Including fitness breaks during your meetings.
                                                                                        meetings.


 AFFILIATE GROUPS
 So that we may accommodate any groups that are meeting in conjunction with your convention,
                                                                                 convention, please
 indicate which of the following procedures will be used by your group:
 lndicate                                                        group:

  Approximate number of affiliate groups anticipated:
                                         antictpated:

 ___ Approval must go through headquarters for function space.space.
       Notify headquarters of affiliate group,
                                        group, but prior approval of space is not required.
                                                                                  required.
 ---
 - - - Headquarters does not require any knowledge of any affiliate group.
                                                                        group.

 Charges for function space required for affiliate groups will be negotlated
                                                                  negotiated at such time as space is
 requested.
 requested.

 ATTRITION
 ATTRITION
 Hotel is relying upon Group's use of the Room Night Commitment.
                                                        Commitment. Group agrees that a loss will be
 incurred
 Incurred by Hotel if
                    If Group's actual usage is
                                            Is less than 80% of the Room Night Commitment.
                                                                               Commitment.

 If Group's actual usage is less than 80% of the Room Night Commitment,                      pay, as
                                                              Commitment, Group agrees to pay,
 liquidated damages and not as a penalty,
                                   penalty, the difference between 80% of the Room Night Commitment
 and Group's actual usage,
                     usage,multiplied by the average group room rate,
                                                                  rate, plus applicable taxes.
                                                                                        taxes.




   Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 13 of 17 PageID #: 259
Page 13 of 16


CANCELLATION POLICY
Group agrees
Group  agrees that
               that itit bears
                         bears responsibility
                               responsibility for payment for the Room Block and the    !he F&B Guarantee.
                                                                                                  Guarantee. Group
also
also agrees
     agrees that
             that the                                  !hat will be difficult to determine if the Group cancels this
                         Hotel will suffer actual harm that
                  the Hotel
Agreement after
Agreement   after the                                                                   Agreement. The Group will
                  the date hereof for reasons other than those specified in this Agreement.
pay  as
pay as  liquidated  damages      to
                                 lo  the  Hotel,
                                          Hotel, depending  upon   the  timing   of such cancellation,     foUowlng
                                                                                         cancellallon, the following
amounts, as a reasonable estimate of harm to Hotel for the cancellation:
amounts,                                                           cancellation:



Time Period of Cancellation                         Amount of Liquidated Damages Due
0- 180
   180 days prior to arrival                        100% of total room revenue plus 75% of F&B Guarantee
181 -365 days prior to arrival                                        revenue* plus 50% of F&B Guarantee
                                                    75% of total room revenue•
366-551 days prior to arrival                       40% of total room revenue
552 or more days prior to arrival                                     revenue*
                                                    10% of total room revenue•

'The
The term              revenue" means the dollar amount equal to the Room Block multiplied by the
     term "total room revenue•
Group's average room rate,
                      rate, exclusive of resort fee.
                                                fee.

Such
Such amount
      amount (the
                (the "Cancellation
                     "Cancellation Charge")
                                     Charge") will be due and payable due within 30 days of the date of
cancellation, and accrue
cancellation,      accrue interest
                            Interest at the rate of 1.5 percent per month (or,
                                                                           (or, if less,
                                                                                   less, the maximum amount
permitted
permitted by   law). If
           by law).       required by the applicable jurisdiction,
                       If required                                                will pay sales and/or other
                                                        jurisdiction, the Group wilt
applicable taxes with respect to the Cancellation Charge outlined above.
applicable                                                            above.

CANCELLATION IN EVENT OF CHANGE IN MEETING SITE
Notwithstanding any other provision of this Agreement,
Notwithstanding                                                               It has no right to cancel this
                                            Agreement, the Group agrees that it
Agreement for
Agreement   for the
                the purpose of changing its meeting site to another city or location,                event,
                                                                             location, and in such event,
regardless of the date of cancellation
regardless                                    Agreement, the Group will owe liquidated damages equal to
                          cancellatlon of the Agreement,
100% of
100%     total room
      of total room revenues   plus applicable tax,
                     revenues plus             tax, to be received by the Hotel from your event for guest
rooms comprising the Room Block.
                              Block.

FOR CAUSE TERMINATION
Should
Should it     impossible for
           be impossible
        It be               for the group to perform its obligations under the Agreement as a result of Dave
Ramsey's unforeseen death or disability,
Ramsey's                            disability, the Hotel shall refund all deposits and/or prepayments made by
the
the Group   within thirty
    Group within   thirty (30)
                          (30) days of receipt of the notice of termination.
                                                                  termination. Group must notify Hotel within Ten
(10)
(10) days  of such  occurrence.
                    occurrence.

Notwithstanding any
Notwithstanding   any provision to the contrary herein,
                                                   herein, Group may at any time terminate this Agreement
        penalty in
without penalty
without             the event
                 in the       Hotel, its
                        event Hotel,     parent, subsidiary or affiliated businesses,
                                     Its parent,                          businesses, principals or executives
become    engaged
become engaged      in,
                    in, accused of or  subject  to any  public scandal,
                                                               scandal,   political controversy,
                                                                                    controversy, crime,
                                                                                                  crime, fraud or
other
other event                      judgment will impair or damage its brand or good will by hosting an event
      event that in Group's sole judgment
at Hotel. In
at Hotel.     such event,
           In such  event, Group shall provide prompt notice and the Hotel shall refund all deposits and/or
                           Group shall
prepayments made by the Group within thirty (30)
prepayments                                      (30) days of receipt of the notice of termination.
                                                                                        termination.

PERFORMANCE LICENSES
PERFORMANCE
Ramsey    Solutions will be solely responsible for obtaining any necessary licenses or permission to
Ramsey Solutions
perform,
perform, broadcast,   transmit, or display any copyrighted works (including
          broadcast, transmit,                                                         limitation, music,
                                                                   (including without limitation,  music,
audio,
audio, or
       or video recordings, art,
          video recordings, art, etc.)
                                 etc.) that
                                       that Ramsey Solutions
                                                   SoluUons may use or request to be used at the Hotel.
                                                                                                  Hotel.

FORCE MAJEURE
Either party
Either  party may   be excused from performance without liability if circumstances beyond its reasonable
               may be
control,
control, such
          such as
                as acts
                   acts of        war, acts of domestic terrorism,
                            God, war,
                         of God,                            terrorism, strikes or similar
                                                                                  slmllar circumstances,
                                                                                          circumstances, make it
illegal
illegal or
        or impossible
           impossible to
                       to provide
                          provide or use the Hotel facilities.
                                                    facilities. The ability to terminate pursuant to this clause
is
is conditioned   upon delivery
    conditioned upon            written notice to the other party setting forth the basis for such termination
                       delivery wrillen
within ten (10)
within      (10) days after learning of such basis.

LITIGATION EXPENSES




 Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 14 of 17 PageID #: 260
Page 14
     14 of 16


The  parties agree
The parties         that, in the event litigation relating to this Agreement is filed by either party,
             agree that,                                                                        party, the non-
prevailing party
prevailing        In such
            party in                                                                                   litigation,
                      such litigation will pay the prevailing party's costs resulting from the litigation,
including
Including reasonable attorneys'
                       attorneys' fees.
                                  fees.

LIQUOR LICENSE
LIQUOR
Ramsey Solutions
Ramsey              understands that
          Solutions understands        Hotel's liquor license requires that beverages only be dispensed by
                                  that Hotel's
Hotel
Hotel employees
      employees    or
                   or bartenders.
                      bartenders.  Alcoholic beverage service may be denied to those guests who appear
to be intoxicated or are under age.
                               age.

COMMUNICATIONS
COMMUNICATIONS BETWEEN THE PARTIES
Notices sent
Notices        between the
         sent between        parties may be sent via regular mail,
                        the parties                           mail, with the effective date as of the date of
mailing, or
mailing,     by Federal
         or by                                                   service, with the effective date the date of
                Federal Express or other overnight delivery service,
receipt, or  by facsimile,
receipt, or by facsimile,  with  the effective date as of  the  date  shown on the confirmation of receipt.
                                                                                                      receipt.
Copies  or facsimiles
Copies or  facsimiles shall be considered as valid as original documents.
                                                               documents.

RENOVATION/REMODELING
RENOVATION/REMODELING
As
As of    the date
     of the  date of
                   of the
                       the signing
                            signing of
                                     of this Contract, Hotel has no plans for renovation or remodeling of any
                                        this Contract,
facilities
facilities over
            over the
                 the program
                       program dates,
                                  dates, which wfll
                                                 will be utilized by Group pursuant to this contract,
                                                                                              contract, other than
ordinary   maintenance. In
ordinary maintenance.        In the
                                the event that after this contract is signed,
                                                                      signed, Hotel confirms any plans to remodel
or renovate its
or renovate   its facilities
                  facilities over     Event dates,
                             over the Event   dates, Hotel agrees to inform your group in writing of the following.
                                                                                                         following:

•                          project,
        Planned scope of project,
•       Schedule for commencement and completion;
        Schedule                           completion;
•       Anticipated impact project will have on areas to be utilized by your group;
        Anticipated                                                          group;
••      Hotel's plan for minimizing impact of project on Group.
        Hotel's                                          Group.

      promises that
Hotel promises
Hotel               any such construction
               that any        construction or remodeling will not interfere with Group's use of the Hotel.
                                                                                                     Hotel.
The         agree to
    parties agree
The parties          negotiate in
                  to negotiate  in good
                                   good faith to resolve any concerns raised as a result of renovations or
remodeling and
remodeling  and to
                to enter
                   enter into such amendments of this Contract as may be necessary to reasonably
accommodate   both parties'interests.
                   parties' interests.

DISHONORED
DISHONORED RESERVATIONS
If
If the Hotel is
   the Hotel    unable to provide
             is unable      provide a room to a Group attendee holding an accepted or confirmed
reservation,  Hotel
reservation, Hotel    may
                      may  provide
                           provide  alternative accommodations to such attendee (an    (an "Affected Attendee")
                                                                                           KAffected Attendee")
without
without such   action constituting
         such action    constituting a breach of this Agreement,
                                                      Agreement, provided the terms and conditions of this
paragraph are
paragraph    are followed.
                 followed. InIn such an event,                 provide, at its
                                         event, the Hotel will provide,    fts cost,
                                                                               cost, the substitute hotel
accommodations       to the Affected
accommodations to the Affected        Attendee  and transportation  to and  from  the substitute hotel for each day
that  Hotel cannot
that Hotel           provide a room.
            cannot provide                                 Hotel, the Hotel will provide a note of apology,
                                room. Upon return to the Hotel,                                      apology, and
every attempt
every  attempt will be made to place the guest in an upgraded room.  room.

SEVE    RAB ILITY
SEVERABILITY
If
If for
   for any  reason a
       any reason   a court of competent jurisdiction finds any provision of this Agreement or portion thereof
to  be unenforceable,
to be   unenforceable, that   provision shall be enforced to the maximum extent permissible so as to affect
                         that provision
the  intent of the parties,
the intent of the parties,  and                                                                 effect.
                                the remainder of the Agreement shall continue in full force and effect.

AMERICANS WITH DISABILITIES
AMERICANS               DISABILITIES ACT(ADA)  (ADA) COMPLIANCE
       party agrees
Each party
Each          agrees to    use good
                       to use                                           compiles with its obligations under the
                                good faith efforts to ensure that it complies
Americans    with
Americans with     Disabilities
                   Disabilities Act
                                Act and
                                    and  the
                                         the  Act's  accompanying     regulation and guidelines (collectively
                                                                                                (collectively the
'ADA").
·AON). EachEach party   further agrees
                 party further  agrees to indemnify and hold the other party harmless from and against any
and
and all
     all claims
         claims and   expenses, including attorney's fees and litigation expenses,
                and expenses,                                                                        Incurred by
                                                                             expenses, that may be incurred
or asserted   against
or asserted against    the  other party or its  officers,
                                                officers, directors,
                                                          directors, agents,
                                                                     agents, and employees  on  the  basis of the
Indemnifying   party's non-compliance
Indemnifying party's    non-compliance with any of the provisions of the ADA. ADA. Ramsey Solutions agrees to
provide Hotel
provide   Hotel with   reasonable advance notice about the special needs of any attendees of which
                 with reasonable
Ramsey Solutions is aware.
                         aware.

This Agreement is
This Agreement Is subject                   federal, state,
                  subject to all applicable federal, state, and local laws,
                                                                      laws, including health and safety




 Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 15 of 17 PageID #: 261
Page 15
     15 of 16
           16


codes, alcoholic
codes,  alcoholic beverage control laws,            laws, federal anti-terrorism laws
                                   laws, disability laws,                        laws and regulations,
                                                                                          regulations, and
the like. Hotel and Ramsey Solutions agree to cooperate
the like.                                          cooperate with each other to ensure
                                                                                   ensure compliance
                                                                                          compliance with
such laws.
such  laws.

EXECUTION: ASSIGNMENT;
EXECUTION;       ASSIGNMENT: AMENDMENTS
By execution of this Agreement,
                        Agreement, the parties specifically
                                                 specifically acknowledge and agree that this Agreement sets
forth
forth the  entire understanding
       the entire understanding between the parties with respect to the    the subject matter hereof,
                                                                                              hereof, shall
                                                                                                       shall act as
the binding obligation of the parties,        the individual party signing this Agreement on behalf of a party
                                parties, and the
has
has the
      the requisite
          requisite power and authority toto bind such
                                                  such party.
                                                        party. No modification,
                                                                    modification, amendment of, of, or supplement
                                                                                                       supplement
to this
to this Agreement shall be valid or effective unless the samesame is  in writing and signed by both parties.
                                                                   is in                             parties. The
Hotel
Hotel may require ancillary terms under this Agreement,
                                                Agreement, such
                                                              such as its Policies and Procedures and Banquet
Event
Event Orders,
        Orders, and such
                       such terms,
                            terms, to the extent not inconsistent with the provisions of this Agreement,
                                                                                                Agreement, shall
be binding upon the the Group.
                        Group.

INDEMNIFICATION
INDEMNIFICATION
Each
Each party to this Agreement shall, shall, to  the extent not covered
                                           to the               covered by the indemnified party's insurance,
                                                                                                         insurance,
indemnify,     defend, and hold harmless the other party and its officers,
indemnify, defend,                                                   officers, directors,
                                                                               directors, agents,
                                                                                          agents, employees,
                                                                                                   employees, and
owners from
owners     from and
                  and against
                      against any and all demands,      claims, damages to persons or property, losses,
                                            demands, claims,                                           losses, and
liabilities, including
              including reasonable attorneys'
                                     attorneys' fees (collectively,
                                                       (collectively, "Claims"),                              solely
                                                                      "Claims"), arising solely out of or solely
caused
caused by by the   indemnifying party's negligence or willful misconduct in connection with the provision and
               the indemnifying
use of
use   of Hotel
           Hotel as contemplated by this Agreement.
                                                Agreement This paragraph shall     shall not waive any statutory
limitations
limitations of liability available to either party,           innkeepers' limitation of liability laws,
                                             party, including innkeepers'                         laws, nor shall
                                                                                                             shall it
waive
walve any defenses either party may have with respect to any Claim.   Claim.

COMPLIANCE
COMPLIANCE WITH LAW
This Agreement is subject to all applicable federal,
This                                         federal, state,
                                                      state, and local laws,
                                                                        laws, including health and safety
codes, alcoholic beverage control laws,
codes,                            laws, disability laws,
                                                   laws, federal anti-terrorism laws and regulations,
                                                                                         regulations, and
the like. Hotel and Ramsey Solutions agree to cooperate with each other to ensure compliance with
the like.
such laws.
      laws.

CHANGES, ADDITIONS,
CHANGES,                    STIPULATIONS, OR LINING OUT
            ADDITIONS, STIPULATIONS,
Any
Any changes,
     changes, additions,
                additions, stipulat  ons or deletions including
                            stipulations                Including corrective lining
                                                                              l!ining out by either Hotel or
Ramsey
Ramsey Solutions    will not
                         not be considered  agreed   to  or binding  on the other   unless such modifications
have been initialed
have      Initialed or otherwise approved inIn writing by the other
                                                              other.




Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 16 of 17 PageID #: 262
Page 16 of 16




ACCEPTANCE
When presented by   by the Hotel to Ramsey Solutions,
                                             Solutions, this document is an invitation by the Hotel to
Ramsey Solutions to make an offer. Upon signature by Ramsey Solutions,
Ramsey                                                                  Solutions, this document will be an
offer by Ramsey Solutions.
                    Solutions. Only upon signature of this document by all parties will    wHl this document
constitute a binding agreement.
                      agreement. Unless the Hotel otherwise notifies Ramsey Solutions at any time prior
to Ramsey Solutions execution of this document,
                                        document, the outlined format and dates will be held by the Hotel
for Ramsey Solutions on a first-option basis until Friday,
                                                     Friday, September 29,   29, 2017.
                                                                                 2017. If Ramsey Solutions
cannot make a commitment prior to that date,
                                          date, this invitation to offer will revert to a second-option basis
or,
or, at the Hotel's
            Hotel's option,                           released, in which case neither party will have any
                    option, the arrangements will be released,
further obligations.
        obligations.

                       parties, Ramsey Solutions and the Hotel shall have agreed to and executed this
Upon signature by both parties,
Agreement by their authorized representatives
Agreement                     representatives as of the dates indicated
                                                              indicated below.
                                                                        below.

SIGNATURES
Approved and authorized by Ramsey Solutions,
                                  Solutions.

Name: {Print)
Name: (Print)     Joe Leavitt
                  Joe Leavitt _ _ _ _ _ _ _ _ _ _ _ _ _ __

Title; (Print)
Title: (Print)    _Director Of Even Prodcutions Ramse         olutions

Signature:
Signature:
                                                                    41112/414,                     $41714/L/
Date: 9/29/2017
Date:


Approved and authorized by Hotel:

Name: (Print)
Name: (Print)     Tatum Delia

Title: (Print)
Title: (Print)    Senior Sales
                  Senior            ~
                               Executive
                         Sales Executive

Signature:
Signature:          ':lxfum rf i'\ 0                         .
Date!
Date:




Case 3:20-cv-00641 Document 21-1 Filed 08/28/20 Page 17 of 17 PageID #: 263
